Hurt, J.
This appellant was convicted as an accomplice to burglary with intent to steal. The witness Burton was one of the actual participators in the burglary and theft. This witness swears to facts amply sufficient to convict the appellant, but under the Code he is an accomplice and must be corroborated. We have given the statement of facts the closest examination and find no fact or circumstance, sworn to by any other witness, tending to connect the defendant with the offense. (The Reporters will insert the evidence.)
While it is true that a great many facts sworn to by the accomplice were corroborated by the evidence of the other witnesses, there is not the slightest tendency in these facts to connect the defendant with the crime. As we have before held, the evidence of the other witnesses need not corroborate some particular fact testified to by the accomplice, but it must tend to establish the guilt of the defendant. The accomplice may swear to any number of facts, and other witnesses may corroborate him in regard to these facts, and yet this character of corroboration would not be such as is required by our Code.
The defendant was charged as an accomplice to one Cal Cohea. To convict the defendant, it was necessary to establish the guilt of the principal. To effect this, there was quite an array of facts adduced on the trial.
The counsel for defendant requested the trial judge to charge the jury as follows: “ Corroborating testimony, tending to connect the principal, Cal Cohea, with the offense, will not be sufficient to convict the defendant as an accomplice. The corroboration must point to the defendant and connect him directly with the alleged offense.”
This charge was refused because, as the judge states, “ Objectionable as a charge on the weight of evidence, and I have charged on the subject.” • We do not find in the charge of the court the subject-matter contained in the first sentence of the requested charge alluded to at all.
*631Evidently it was not upon the weight of evidence. It enunciated a correct principle of law which should have been applied in this case, in view of the nature of the offense charged and the proof required and introduced to sustain the charge? It was incumbent upon the State to show the guilt of the principal, Cal Cohea. Evidence which was competent for this purpose may not have been admissible against the defendant: The proof of the guilt of the principal, though absolutely necessary, did not tend to show the guilt of defendant. Therefore, corroboration of the witness Burton as to the guilt of the principal was not a corroboration which tended to connect the defendant with the commission of the offense.
In this character of prosecutions, the guilt of the principal and that of the accomplice (the defendant) were in issue. To support the issue of the guilt of the principal, evidence is frequently received which would not tend to criminate the accomplice, but clearly competent to establish the guilt of the principal; hence the necessity of the trial judge informing the jury of the purposes of the evidence. 10 Texas Ct. App. 131.
We are of the opinion that the witness Burton was not corroborated, and that the court erred in refusing the charge asked by the defendant’s counsel; and that therefore the judgment should be reversed. The judgment is reversed and the cause remanded.

Reversed and remanded.